


EXHIBIT 10.1.2


100% Quota Share Reinsurance Retrocessional Agreement


By and Between


Employers Mutual Casualty Company


And


EMC Reinsurance Company


This 100% Quota Share Reinsurance Retrocessional Agreement (the “100% QS
Agreement”) is hereby made by and between Employers Mutual Casualty Company
("EMCC") and EMC Reinsurance Company ("EMC Re").


WHEREAS, EMCC and EMC Re have been operating under the terms of a Quota Share
Reinsurance Retrocessional Agreement between the parties, as amended from time
to time, since January 1, 1981 (the “Agreement”) and a Restated Quota Share
Reinsurance Retrocessional Agreement between the parties, as amended from time
to time, since January 1, 2006 (the "Restated Agreement"); and


WHEREAS, the parties now desire to restate the terms and coverage of the
Restated Agreement and to restructure the reinsurance relationship between the
parties, and the written agreements related thereto, in a manner that which
conforms more closely with industry practices; and


WHEREAS, the respective Inter-Company Committees of the boards of directors of
EMCC and of EMC Insurance Group Inc. (collectively, the "Inter-Company
Committees") have each approved the restructured reinsurance relationship
between the parties and the reinsurance agreements between the parties necessary
to accomplish the desire of the parties;


NOW THEREFORE, in consideration of the mutual covenants and conditions contained
herein, the parties hereto hereby agree as follows:


I.    AGREEMENT


1.
EMCC shall cede, and EMC Re shall accept as reinsurance, One Hundred Percent
(100%) of all:



a.
“Net Written Premium”;



b.
"Net Loss" incurred on "Occurrences" with an "Occurrence" date on or after
January 1, 2011;



c.
Underwriting expense on reinsurance contracts;



d.
Credit risk exposure on reinsurance contracts in force on or after January 1,
2004; and



e.
Gain or loss on foreign currency on reinsurance contracts incepting on or after
January 1, 2006;



arising out of "Subject to Cession" reinsurance contracts (“Contract”).



244

--------------------------------------------------------------------------------




2.
All premium, loss, and expense shall be settled at least quarterly through the
EMCC inter-company closing process, with settlement amounts due to be completed
no later than forty-five (45) days after the end of the applicable quarter.



II.    DEFINITIONS


1.
“Allocated Loss Expense” shall have the same meaning as ascribed in the
Contracts, or, in the absence of any definition in a Contract, shall mean: (a)
expenses sustained in connection with adjustment, defense, settlement and
litigation of claims and suits, satisfaction of judgments, resistance to or
negotiations concerning a loss (which shall include the expenses and the pro
rata share of the salaries of the insurer's field employees according to the
time occupied in adjusting such loss and the expenses of the insurer's employees
while diverted from their normal duties to the service of field adjustment but
shall not include any salaries of officers or normal overhead expenses of the
insurer); (b) legal expenses and costs incurred in connection with coverage
questions regarding specific claims and legal actions, including declaratory
judgment actions, connected thereto; (c) all interest on judgments other than
prejudgment interest except when included in “Net Loss”; and (d) expenses
sustained to obtain recoveries, salvages or other reimbursements, or to secure
the reversal or reduction of a verdict or judgment.



2.
“Extra-contractual Obligations” means those liabilities not covered under any
other provision of this 100% QS Agreement, including, but not limited to,
compensatory, consequential, punitive or exemplary damages, other than that
which is a “Loss Excess of Contract Limits”, together with any legal costs and
expenses incurred in connection therewith, paid as damages or in settlement or
in judgment by EMCC as a result of a demand, claim or an action by its insured,
its insured's assignee, or other third party, which demand, claim or action
alleges negligence, gross negligence, fraud, bad faith or other tortious
behavior or conduct on the part of EMCC in the handling, adjustment, rejection
or settlement of a claim under a Contract or bond covered by this 100% QS
Agreement. An “Extra-contractual Obligation” shall be deemed to have occurred on
the same date as the loss covered or alleged to be covered under the Contract.
Notwithstanding anything stated herein, this 100% QS Agreement shall not apply
to any “Extra-contractual Obligation” incurred by EMCC as a result of any
fraudulent and/or criminal act directed against EMCC by any officers or
directors of EMCC acting individually or collectively or in collusion with any
individual or corporation or any other organization or party involved in the
presentation, defense or settlement of any claim covered hereunder.



3.
“Ex-gratia Settlements” shall mean payments made for which EMCC has no legal
obligation under the terms and conditions of any Contract, but which are made
solely to maintain the good will of EMCC.



4.
“Net Written Premium” is defined as written premium on Contracts assumed by
EMCC, less any such written premium that is ceded by EMCC other than to EMC Re,
and which is booked by EMCC during the applicable calendar year.




245

--------------------------------------------------------------------------------




5.
“Loss Excess of Contract Limits” means any amount of loss, together with any
legal costs and expenses incurred in connection therewith, paid as damages or in
settlement or in judgment by EMCC in excess of its Contract limits, but
otherwise within the coverage terms of the Contract, as a result of a demand,
claim or an action by its insured, its insured's assignee, or other third party,
which demand, claim or action alleges gross negligence, negligence, fraud, bad
faith or other tortious behavior or conduct on the part of EMCC in the handling
of a claim under a Contract or bond covered by this 100% QS Agreement, in
rejecting a settlement within the Contract limits, in discharging or failing to
discharge a duty to defend or prepare the defense in the trial of an action
against its insured, or in discharging or failing to discharge its duty to
prepare or prosecute an appeal consequent upon such an action. A “Loss Excess of
Contract Limits” shall be deemed to have occurred on the same date as the loss
covered or alleged to be covered under the Contract. For the avoidance of doubt,
the decision by EMCC to settle a claim for an amount in excess of the Contract
limit when EMCC has reasonable basis to believe that it may have liability to
its insured or assignee on the claim will be deemed a “Loss Excess of Contract
Limits”.



6.
“Net Loss” means:



a.    The sum total of:
(1)
Contractual indemnity loss under the coverage terms of the Contracts that is
reported to EMCC;



(2)
Associated “Allocated Loss Expense”;



(3)
“Extra-contractual Obligations” and “Loss Excess of Contract Limits” that is
paid (or imminently payable) by EMCC in settlement of claims or in satisfaction
of judgments rendered on account of those claims, after deduction of all net
subrogation, salvage and other recoveries; and



(4)
Any additional case reserves (ACRs) or additional incurred but not reported
reserves (IBNR) established by EMCC on the Contracts.



b.
Inter-company reinsurance with respect to the original ceding companies, not to
include this 100% QS Agreement, shall be disregarded in calculating “Net Loss”.



c.
All subrogation, salvage, recoveries or payments recovered or received
subsequent to a “Net Loss” settlement under this 100% QS Agreement shall be
applied as if recovered or received prior to payment or settlement, and all
necessary adjustments shall be made by the parties to this 100% QS Agreement.



d.
Nothing in this definition, however, shall be construed to mean that “Net Loss”
is not recoverable from EMC Re until the “Net Loss” of EMCC has been absolutely
ascertained.


246

--------------------------------------------------------------------------------




7.
“Occurrence” is defined as follows:



a.
Except as otherwise provided herein, an “Occurrence” means an accident,
disaster, casualty or happening, or series of accidents, disasters, casualties
or happenings arising out of or following on one event, regardless of the number
of interests insured or the number of Contracts responding or whether the claims
arising out of the “Occurrence” are made under Contracts issued on an
“occurrence” and/or “claims made” or other basis. Except where specifically
provided otherwise in this 100% QS Agreement, each “Occurrence” shall be deemed
to take place in its entirety as of the earliest date of loss as determined by
any Contract responding to the “Occurrence”. Any claims made under an Extended
Reporting Period Endorsement or any other extended reporting and/or discovery
period under any Contract shall, for the purposes of this 100% QS Agreement, be
considered to be made on the last day of the Contract period immediately
preceding the extended reporting and/or discovery period.



b.
Continuous Or Repeated Injurious Exposure. As respects liability (bodily injury
and property damage) other than Automobile and Products-Completed Operations
Hazard coverage liability under any Contract, and at the option of EMCC, the
term “Occurrence” shall also mean the sum of all damages for bodily injury and
property damage sustained by each insured during a period of twelve (12)
consecutive months arising out of a continuous or repeated injurious exposure to
substantially the same general conditions. For purposes of this definition, the
date of loss shall be deemed to be the inception or renewal date of the Contract
to which payment is charged.



c.
Aggregate Basis. With respect to Contracts written on an aggregate basis (not
subject to an aggregate limit) and at the option of EMCC, the term “Occurrence”
shall also mean all loss or losses, whether or not related to or arising from
the same event or occurrence, that are subject to and covered under an aggregate
basis Contract (or, if such losses arise under two or more Contracts written on
an aggregate basis), during the twelve (12) month policy period of that Contract
(or if two or more such Contracts are issued to the same risk, during any twelve
(12) month policy period of the Contract chosen by EMCC). The date of the
“Occurrence” shall be the inception date of such new or renewal policy period
(or if such losses arise under two or more Contracts, the inception, anniversary
or renewal date of the Contract chosen by EMCC). The term “policy period” refers
to each annual period of the Contract which is written on an aggregate basis. To
be certain, EMCC, at its option, shall be entitled to extract any “Net Loss”
arising from an “Occurrence”, as defined above, from the provisions of this
paragraph to apply the basic per occurrence reinsurance coverage of this 100% QS
Agreement.



d.
Occupational Disease or Cumulative Injury. Each case of Occupational Disease or
Cumulative Injury suffered by an employee of an EMCC insured and covered by a
Workers’ Compensation or similar Contract shall be deemed to be a separate and
distinct “Occurrence”. The date of such “Occurrence” shall be deemed to be the
date of loss under the Contract as determined by EMCC.



8.
“Subject to Cession” shall mean all voluntary assumed and ceded reinsurance
contracts unless specifically coded by EMCC's Home Office Assumed Reinsurance
Department as “not subject to cession” at the time the synopsis (coverage
summary) is set up. “Subject to Cession” shall not include non-affiliated or
involuntary contracts unless specifically coded by EMCC's Home Office Assumed
Reinsurance Department as “subject to cession” at the time the synopsis
(coverage summary) is set up.


247

--------------------------------------------------------------------------------




III.    CONTINUOUS CONTRACT


This 100% QS Agreement is continuous until canceled by mutual agreement of the
parties, but may be terminated by either party as of the end of any calendar
year upon ninety (90) days prior written notice.


IV.    TERM
1.
This 100% QS Agreement shall take effect at 12:01 a.m., Central Standard Time,
January 1, 2011, with respect to the accounting for "Subject to Cession"
reinsurance contracts booked after such time and date.

2.
At the expiration of this 100% QS Agreement, EMC Re shall remain liable for all
Contracts covered by this 100% QS Agreement that are in force at expiration,
until the termination, expiration or renewal of such Contracts, whichever occurs
first, plus any discovery or extended reporting periods.

3.
However, at the expiration of this 100% QS Agreement, EMCC shall have the option
to require a return of the ceded unearned premium, net of ceding commission, as
of the date of expiration, on business in force at that date, in which event EMC
Re shall be released from liability for losses occurring or claims made, as
applicable, after expiration.

4.
In the event this 100% QS Agreement expires on a run-off basis, EMC Re’s
liability hereunder shall continue if EMCC is required by statute or regulation
to continue coverage, until the earliest date on which EMCC may cancel the
Contract.

V.
TERRITORY

The territorial limits of this contract shall be identical with those of the
original reinsurance contracts.
VI.    EXCLUSIONS
This 100% QS Agreement shall not apply to and specifically excludes:
1.
Liability of EMCC arising by contract, operation of law, or otherwise from its
participation or membership, whether voluntary or involuntary, in any Insolvency
Fund. “Insolvency Fund” includes any guaranty fund, insolvency fund, plan, pool,
association, fund or other arrangement, however denominated, established or
governed, that provides for any assessment of or payment or assumption by EMCC
of part or all of any claim, debt, charge, fee or other obligation of an
insurer, or its successors or assigns, that has been declared by any competent
authority to be insolvent, or that is otherwise deemed unable to meet any claim,
debt, charge, fee or other obligation in whole or in part.

2.
Foreign exchange risk on Contracts incepting prior to January 1, 2006.

VII.    LOSS SETTLEMENTS
All loss settlements made by EMCC within the terms of this 100% QS Agreement or
by way of compromise, including any “Ex-gratia Settlements”, shall be binding
upon EMC Re, and EMC Re agrees to pay or allow, as the case may be, its share of
each such settlement in accordance with this 100% QS Agreement.

248

--------------------------------------------------------------------------------




VIII.    SALVAGE AND SUBROGATION
1.
Salvages and all recoveries, including recoveries under all reinsurances that
inure to the benefit of this 100% QS Agreement (whether recovered or not), shall
be first deducted from such loss to arrive at the amount of liability attaching
hereunder.

2.
All salvages, recoveries or payments recovered or received subsequent to loss
settlement hereunder shall be applied as if recovered or received prior to the
aforesaid settlement, and all necessary adjustments shall be made by the parties
hereto.

IX.    NO THIRD PARTY RIGHTS
This 100% QS Agreement is solely between EMCC and EMC Re, and in no instance
shall any insured, claimant or other third party have any rights under this 100%
QS Agreement except as may be expressly provided otherwise herein.
X.    INSOLVENCY


1.
In the event of insolvency and the appointment of a conservator, liquidator or
statutory successor of EMCC, the portion of any risk or obligation assumed by
EMC Re shall be payable to the conservator, liquidator or statutory successor on
the basis of claims allowed against the insolvent EMCC by any court of competent
jurisdiction or by any conservator, liquidator or statutory successor of EMCC
having authority to allow such claims, without diminution because of that
insolvency, or because the conservator, liquidator or statutory successor has
failed to pay all or a portion of any claims.



2.
Payments by EMC Re as above set forth shall be made directly to EMCC or to its
conservator, liquidator or statutory successor, except where the contract of
insurance or reinsurance specifically provides another payee of such reinsurance
or except as provided by applicable law and regulation (such as subsection (a)
of section 4118 of the New York Insurance laws) in the event of the insolvency
of EMCC.



3.
In the event of the insolvency of EMCC, the liquidator, receiver, conservator or
statutory successor of EMCC shall give written notice to EMC Re of the pendency
of a claim against the insolvent EMCC on the Contract or Contracts reinsured
within a reasonable time after such claim is filed in the insolvency proceeding
and, during the pendency of such claim, any reinsurer may investigate such claim
and interpose, at its own expense, in the proceeding where such claim is to be
adjudicated any defense or defenses which it may deem available to EMCC or its
liquidator, receiver, conservator or statutory successor.



4.
Where two or more reinsurers are involved in the same claim and a majority in
interest elects to interpose a defense to such claim, the expense shall be
apportioned in accordance with the terms of this 100% QS Agreement as though
such expense had been incurred by EMCC.



5.
The original insured or policyholder shall not have any rights against EMC Re
which are not specifically set forth in this 100% QS Agreement, or in a specific
agreement between EMC Re and the original insured or policyholder.


249

--------------------------------------------------------------------------------




XI.    DISPUTES
Any disputes arising out of the interpretation of this 100% QS Agreement shall
be submitted to the respective Inter-Company Committees pursuant to the terms of
the charter of the Inter-Company Committees then in effect for final and binding
resolution.
XII.
JURISDICTION

If EMC Re, as the assuming insurer, fails to perform its obligations under the
terms of the 100% QS Agreement, then EMC Re, at EMCC's request, shall agree (a)
to submit itself to the jurisdiction of any court of competent jurisdiction in
any state of the United States, (b) to comply with all requirements necessary to
give the court jurisdiction, and (c) to abide by the final decision of the court
or any appellate court if there is an appeal. For the purpose of achieving
authorized reinsurer status in North Carolina pursuant to North Carolina General
Statute 58-7-21(b)(3), or any successor provision, EMC Re further designates the
Insurance Commissioner (or equivalent elected or appointed official) of the
State of North Carolina, or his or her designated attorney, as its true and
lawful attorney upon whom may be served any lawful process in any action, suit
or proceeding begun by or on behalf of EMCC, as the ceding company under this
100% QS Agreement.
XIII.    OFFSET


EMCC and EMC Re shall have the right to offset any balance or amounts due from
one party to the other under the terms of this 100% QS Agreement; the Excess of
Loss Reinsurance Agreement between the parties effective January 1, 2011; the
Agreement; and the Restated Agreement. The party asserting the right of offset
may exercise such right any time whether the balances due are on account of
premiums or losses or otherwise. In the event of the insolvency of any party,
offset shall be as permitted by applicable law.
XIV.    ERRORS AND OMISSIONS


Inadvertent delays, errors or omissions made by EMCC in connection with this
100% QS Agreement (including the reporting of claims) shall not relieve EMC Re
from any liability which would have attached had such error or omission not
occurred, provided always that such error or omission shall be rectified as soon
as possible. This Article XIV shall not apply to a commutation made in
connection with this 100% QS Agreement.


Remainder of page intentionally left blank



250

--------------------------------------------------------------------------------




In WITNESS WHEREOF, the parties hereto, by their respective duly authorized
officers, have executed this 100% QS Agreement on the dates recorded below.


EMC Reinsurance Company
 
Employers Mutual Casualty Company
 
 
 
By: /s/ Ronnie D. Hallenbeck
 
By: /s/ Bruce G. Kelley
Ronnie D. Hallenbeck
 
Bruce G. Kelley
President
 
President & CEO
 
 
 
Date: December 21, 2010
 
Date: December 21, 2010





































































This 100% Quota Share Reinsurance Retrocessional Agreement, effective January 1,
2011, was approved by the Inter-Company Committees on September 30, 2010.



251